Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending; claims 1 and 10 are independent.

Drawings
Figures 4, 5A, 5B, 5E, and 7-12 are blurry and unclear. Please submit a clear version of the figures. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WOHLSTADTER et al., Pub. No.: US 2020/0026397 (WOHLSTADTER).

 WOHLSTADTER teaches:
Claim 1.	An information management method for service administration, the method being implemented by one or more computer servers and comprising:
establishing a connection with a semantic database, (¶¶ 196, 450, storage device 1120 stores “registration information such as a user identifier and a user account number” in a data structure/semantic database; ¶¶ 148-149, 157 in a cloud environment a connection has to be established and maintained for accessing stored information in the storage device)
wherein the semantic database is configured to store information for different services, the information comprising information regarding a first service and information regarding a second service, wherein the information regarding the first service includes a first entity information and the information regarding the second service includes a second entity information; (¶¶ 196, 422, 431,  450, 473, entity information is the information such as user identifiers, account numbers, associated role-based permission, login, team or other grouping information associated with users/entities who use multiple provided services)  
transmitting to the semantic database a request to obtain information regarding an asset; and (¶¶ 200, 255, 259, 261, for displaying a menu item/an asset, a database is accessed for finding a match/transmitting a request to obtain information about the menu item to be accessed by a user or a group of users) 
receiving from the semantic database an indication that first entity information and the second entity information being linked and being both related to the asset. (¶ 259, 262-263, the match results are user identifiers and/or account numbers that are linked to a menu item and users; ¶¶ 196-197, multiple users are assigned the same account number, meaning a first user and a second user related to the same asset)

Claim 10.	A computer system configured to managing information for service administration, the computer system comprising one or more processor configured to execute machine-readable instructions to cause the computer system to perform:
establishing a connection with a semantic database, (¶¶ 196, 450, storage device 1120 stores “registration information such as a user identifier and a user account number” in a data structure; ¶¶ 148-149, 157 in a cloud environment a connection has to be established and maintained for accessing stored information in the storage device)
wherein the semantic database is configured to store information for different services, the information comprising information regarding a first service and information regarding a second service, wherein the information regarding the first service includes a first entity information and the information regarding the second service includes a second entity information; (¶¶ 196, 422, 431,  450, 473, entity information is the information such as user identifiers, account numbers, associated role-based permission, login, team or other grouping information associated with users/entities who use multiple provided services)  
transmitting to the semantic database a request to obtain information regarding an asset; and (¶¶ 200, 255, 259, 261, for displaying a menu item/an asset, an exclusion table is accessed for finding a match/transmitting a request to obtain information about the menu item to be accessed by the user)
receiving from the semantic database an indication that first entity information and the second entity information being linked and being both related to the asset. (¶ 259, 262-263, the match results are user identifiers and/or account numbers that are linked to a menu item and users; ¶¶ 196-197, multiple users are assigned the same account number, meaning a first user and a second user related to the same asset)

Claim 2. The information management method of claim 1 further comprising:
obtaining the first entity information from the first service and the second entity information from the service; (¶¶ 196, 422, 431, 473, a first user in a group of users using a service is assigned a first user identifier and a user account number; a 
storing first entity information and second entity information in the semantic database; and (¶¶ 196, storage device 1120 stores registration information such as user identifiers and user account numbers in a data structure as well as group information)
annotating first entity information and second entity information with a set of generic vocabularies, wherein a first property in the first entity information is annotated with a first generic vocabulary and a second property in the second entity information is annotated with the first generic vocabulary. (¶ 196, users using the same account are flagged/annotated)
Claim 11 is rejected under the same rationale as claim 2.

Claim 3.	The information management method of claim 1 further comprising:
generating a display request for displaying the asset in association with the first service and second service. (¶ 259, 262-263, the match results are user identifiers and/or account numbers that are linked to a menu item and the users who can view the displayed menu items)
Claim 12 is rejected under the same rationale as claim 3.

Claim 4.	The information management method of claim 1, wherein the semantic database is a graph database. (¶¶ 151, 196, 255, any data structure including a graph data structure such as b-trees, binary trees, etc., may be used)
Claim 13 is rejected under the same rationale as claim 4.

Claim 5.	The information management method of claim 1, wherein the asset comprises a user, a user group, a license, a file, a mailbox, a hardware, a computing device and/or an organization. (¶ 133, a menu time includes a file name; ¶ 473, a menu item includes a username, email address, etc.)
Claim 14 is rejected under the same rationale as claim 5.

Claim 6.	The information management method of claim I further comprising:
retrieving from the semantic database the first entity information and the second entity information; (¶ 259, 262-263, a matching process is a retrieving information process wherein related group of users associated with account numbers are identified)   
determining that the first entity information and the second entity information are both of a first type; (196-197, multiple user/entity information are linked to same account/first type; 256, 279, “particular user, group of users, type of user, etc.” is determined for linking the users to a same account number)
determining whether the first entity information and the second entity information are to be linked based on one or more preset criteria; and (¶¶ 196-197, users to be linked are determined based on belonging to “a research, project, corporate, university, or experiment team”)
in response to the determination that the first entity information and second entity information are to be linked, generate and transmit a request to the semantic database to link the first entity information and the second entity information. (¶¶ 196-197, a user manager issues command for linking users; the linked users in the database are identified by multiple account flags)


Claim 7.	The information management method of claim 1further comprising:
retrieving from the semantic database the first entity information and the second entity information; and (¶ 259, 262-263, a matching process is a retrieving information process wherein related group of users associated with account numbers are identified)   
determining the first and second entity information are to be unlinked based on a set of preset criteria; and (¶¶ 462, 466, users can be unlinked by modifying/deleting teams and accounts and removing/modifying individual users within teams and accounts)
generating and transmitting to the semantic database a request to unlink the first and second entity information. (¶¶ 462, 466-475, using of the admin module for creating, modifying, and/or deleting teams and/or accounts and adding, removing, and modifying individuals users within teams and/or accounts, generates and transmits a request to the database for associating/unlinking modified/deleted users with/from particular teams, accounts, instruments, etc.)
Claim 16 is rejected under the same rationale as claim 7.

Claim 8.	The information management method of claim 2, wherein annotating the first entity information and the second entity information with the set of generic vocabularies comprises:
retrieving from the semantic database the first entity information; (¶¶ 196, 422, 431,  450, 473, entity information is the information such as user identifiers, 
determining the first entity information is of a first type; (196-197, multiple user/entity information are linked to same account/first type; 256, 279, “particular user, group of users, type of user, etc.” is determined for linking the users to a same account number) retrieving one or more generic vocabularies from the set of generic vocabularies based on the first type)
annotating the first entity information according to the one or more generic vocabularies. (¶¶ 196-197, users using the same account are flagged/annotated)
Claim 17 is rejected under the same rationale as claim 8.

Claim 9.	The information management method of claim 2, wherein the method further comprises:
creating a common entity including a first common entity, wherein the first common entity includes the first generic vocabulary. (¶¶ 196-197, a shared account number, a group or a team is a common entity by which multiple users are linked to the same account number or multiple account numbers are linked as a team. A share account number is identified by a shared account flag and multiple linked account numbers are identified by a multiple account flag)
Claim 18 is rejected under the same rationale as claim 9.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 


col. 2, ll. 56-67, FIG. 1 illustrates an example of a system 100 for managing cloud services. The system 100 allows for a set of users 101-1 to 101-N to access cloud services offered on multiple clouds 103-1 to 103-N through a single cloud services framework interface 102. A given user 101-1 could be an end-user of the cloud services, a cloud services provider such as an ISV, an owner of a given cloud 103-1, etc. A given user 101-1 can also be both an end-user and a provider of cloud services. The cloud services framework 102 allows multiple users to manage cloud service offerings using a single user interface, rather than accessing each cloud 103-1 to 103-N using a separate interface.

Dippenaar, Patent No.: US 9,172,621:
col. 2,l. 51-col. 3, l. 2, a given client account may map to one or more human users--e. g., in some cases a company or a department within a company may set up a single client account, and all the individual users from that company or that department may use the provider network under the same umbrella client account; in other cases, separate client accounts may be set up for each individual user. In some implementations, users may each be provided a separate user account ( e.g., with a login name and password); in such embodiments, a client account may thus be associated with one or more user accounts. In at least some embodiments, an account metadata manager implemented by the provider network may be configured to provide a unified view of all the services in use by a given client account, including, for example, easy-to-use graph representations of the resources assigned/allocated to the client account, attributes or properties of the various resources, and the configuration relationships between the various resources.
col. 3, ll. 16-29, Authorized users associated with the client accounts may be provided access to the AMG, e.g., via special interfaces such as hyperbolic tree in addition to being able to view or read information about various resources and services, users may be able to modify resource and/or service configuration using the interfaces provided---e.g., in one implementation, a client may be able to attach/detach a storage volume to a compute server using a graphical interaction, or transfer an IP address from one resource to another via a graphical interaction.
col. 6, ll. 20-39, In one embodiment, various types of accounts associated with the provider network may be linked to each other. For example, a parent company-level client account may be created for a company whose employees wish to use the provider network services, and several department-level sub-accounts may be linked to the parent company-level account. An AMG may display edges indicating the parent-child account relationships, and/or the peer relationships between the accounts of different departments in such a scenario. If one account or sub-account provides resources to another account, e.g., one department A may allow users in another department B to temporarily use compute instance assigned to department A, in some embodiments an AMG may display a provider-consumer relationship in an AMG associated with either department or with the parent company. In some embodiments, one or more of the various services implemented in the provider network may be represented in an AMG as an administrator account, and resources of the administrator account may be represented ( e.g., as read-only nodes) in the AMG of a client account.

Chen et al., Pub. No.: US 2020/0374308:
[0020] The detection engine generates one or more hierarchical models that associates entities of the same type ( e.g. the accounts, hosts, or services) and a corresponding relationship(s)…accounts might be associated with a system service ( e.g. a system backup account), a user (e.g. a single assigned user), multiple users (e.g. assigned or shared without express authorization), a host (e.g. an account used on the device to authenticate from), and/or multiple hosts (e.g. multiple devices an account is used from)….
[0025] …an account might have a relationship to a service requested and to a host from which the account requested access. These relationships, either separately or together might be represented by a hierarchical structure ( e.g. tree) generated and maintained by the user tracker 164. 

Robbin et al., Patent No.:  US 9,626,720:
Abs., Separate user accounts can be linked into a group of linked user accounts so that content items assigned to each of the user accounts can be accessed by each user account in the group. Linking user accounts in this way allows the individual user accounts to share content items while also retaining their individual properties Such as username, password, preference data, etc. Linking user accounts allows each user account to retain the content items assigned to the user account when the user account is unlinked from the group. Linking user accounts can be restricted according to linking rules that dictate how many user accounts can be included in a group, when a user account can be added or removed from a group, etc. A master user account can set parameters restricting content items accessible to the user accounts in the group, as well as money spent be each user account.
col. 6, ll. 47-58, To link multiple user account together, linking module 125 can be configured to modify the account information of the linked user accounts to indicate that the user accounts are linked together. For example, in Some embodiments, linking module 125 can modify a user account to include the unique account identifier of each user account linked to the user account. Account management module 120 can then access a user account to identify each of the user accounts linked to the user account. Likewise, to unlink a user account, linking module 125 can modify the user account of each linked user account to remove the unique account identifier of the user accounts that are no longer linked.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159